Citation Nr: 1111879	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	James G. Petty, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


INTRODUCTION

The Veteran had active service from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2007, the Veteran testified at a hearing before an RO Decision Review Officer.  He also testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in August 2007.  Transcripts of these hearings are associated with the claims folder.  In an October 2008 decision, the Board inter alia denied the claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court granted a Joint Motion for Partial Remand and remanded that portion of the Board's decision that denied service connection for bilateral hearing loss to the Board for action consistent with the motion.


FINDING OF FACT

All of the Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination, the Board finds that no further discussion of VCAA compliance is necessary.

Factual Background

In the Joint Motion for Partial Remand, the parties agreed that:  (1) the Board erred in its implicit determination that service connection is not warranted given the genetic nature of the Veteran's current hearing loss; (2) the Board failed to ensure adequate development of the evidence necessary to decide the issues presented; and (3) the Board failed to ensure that the expert medical opinion it sought was adequate for evaluation purposes.

The parties recognized that the Veteran was afforded a VA examination in July 2005 and that the VA examiner indicated that the Veteran's hearing loss was not consistent with loss due to noise exposure.  The VA examiner further indicated that it seemed more likely that the Veteran's hearing loss was genetic or metabolic in origin but did not address the Veteran's contention that he had experienced hearing problems since his exposure in service to bilge water with a resulting ear infection.  

The parties recognized that General Counsel's Precedent Opinion 67-90 explains that "[s]ervice connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service."  The opinion further explains that diseases of hereditary origin can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other family predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Even where an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  The opinion explains that "[s]ervice connection may be granted for diseases . . .  of congenital, developmental or familial origin."  The parties note that the opinion clarifies the distinction between defects and diseases, noting that defects "are more or less stationary in nature," but diseases are capable of improving or deteriorating.  The parties, therefore, agreed that the Board should address the foregoing issues.

The Board observes that in an original application for compensation benefits filed in February 2005 and a statement received thereafter in April 2005, the Veteran contended that he had bilateral hearing loss as the result of an ear infection from "dirty, oily bilge water" in June or July of 1963 during service.  He reported that he was treated thereafter at a VA medical facility in Little Rock in 2003.  At the RO hearing in April 2007, the Veteran contended for the first time that his hearing loss was actually due to military noise exposure.  At the RO and Board hearings, the Veteran testified that he had hearing loss during service and that he had had hearing loss since service which had progressively worsened over the years.  The Veteran's wife testified that she had noticed the Veteran's hearing loss within one year of his discharge from service.  The Veteran testified that he initially sought treatment for his hearing problems after service in 1967, but records of this treatment were no longer available.  He indicated that he next sought treatment for his hearing problems in the 1990s. 

Service treatment records show that on enlistment examination in March 1961, hearing acuity was measured as 15/15 on whispered and spoken voice tests.  On the enlistment Report of Medical History, the Veteran reported on several complaints none of which were referable to the ears.  Thereafter, service treatment records show that in August 1963, the Veteran complained of pain in the right ear of two days duration accompanied by partial loss of hearing.  It was noted that the Veteran was continually exposed to loud noises.  The examiner provided a diagnosis of external otitis on the right with cerumen impaction on the left.  A May 1964 record noted that the Veteran had externam otitis of the right ear and cerumen impaction of the left ear.  No further complaints of hearing loss are documented in the service treatment records.  The July 1965 separation examination report showed bilateral hearing acuity of 15/15 on whispered and spoken voice tests.  Also, external otitis of the right ear was noted.  

A September 1999 VA audiology report shows the Veteran was seen in the clinic for hearing loss and reported noise exposure.  The Veteran complained of gradual progressive bilateral hearing loss.  He reported on a history of noise exposure and past ear infections, although none in the past seven years.  In February 2000, the Veteran was referred for an auditory brainstem response study to rule out retrocochlear and/or brainstem involvement as the audiogram showed significant asymmetry, worse in the right ear.  No specific audiological evidence of retrocochlear and/or brainstem involvement was identified.  After the test, the Veteran was asked a series of questions that made it apparent the Veteran had a history of flying small planes.  A VA audiology consult noted that the Veteran next presented in the clinic in December 2003.  The examiner reported that the Veteran had an asymmetrical hearing loss.  

The July 2005 VA examination report shows the examiner reviewed the claims file including the August 1963 service treatment record noting the Veteran's complaint of partial hearing loss and exposure to loud noise.  The examiner related that the Veteran reported that his hearing problem began in 1963, but it only became a problem several years ago.  The Veteran attributed the problem to an incident that reportedly occurred in May 1963 when he got bilge water in his ears resulting in an ear infection.  The Veteran maintained that he had had ear infections since leaving the military, but that his last ear infection was "many years" ago. 

The Veteran was administered an audiogram which showed a bilateral hearing impairment for VA purposes under 38 C.F.R. § 3.385.  The examiner diagnosed moderate to moderately severe sensorineural hearing loss of the right ear and moderate to mild to severe to moderate to severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran had normal whisper tests on entry and exit from the military but that the whisper test was considered inadequate for identifying high frequency hearing loss.  The examiner indicated that records showed that the Veteran was exposed to hazardous noise in service and he did report military noise exposure, but the Veteran attributed the hearing problem to an ear infection.  The examiner noted that the test results were not consistent with hearing loss due to noise exposure.  The examiner maintained that it seemed more likely that the Veteran's hearing loss was genetic or metabolic in origin, especially since the Veteran reported that the hearing loss had only been a problem for several years.  The examiner therefore concluded that it was considered less likely than not that the Veteran's hearing loss could be attributed to his military noise exposure.  

A February 2009 private audiogram noted a diagnosis of moderate to severe mixed hearing loss of the right ear and moderate to profound mixed hearing loss of the left ear.  

In a May 2009 letter, Dr. C.R. reported that the Veteran had severe hearing loss with a history of military noise exposure.  Dr. C.R. opined that it was as likely as not that the Veteran's hearing loss was directly related to military noise exposure.

In a September 2010 letter, Dr. J.D., an otolaryngologist, reported that he reviewed the Veteran's medical records.  Dr. J.D. indicated that he first saw the Veteran in August 2010 at which time he complained of hearing loss since service.  He complained of exposure to loud noise and water damaging his ears causing significant drainage.  Dr. J.D. reported that the examination revealed evidence that probably at one time the Veteran had a perforation of his tympanic membrane, but it had totally healed.  Audiometric testing revealed bilateral, flat, slightly down-sloping, moderate sensorineural hearing loss.  In regard to the complaint of infections in service, Dr. J.D. maintained that there was no evidence of persistent damage in the ear; the ears had healed.  Dr. J.D. indicated that the type of hearing loss the Veteran had was not conductive and conductive hearing loss would be associated with infectious damage which the Veteran did not have.  Dr. J.D. further indicated that the Veteran had a fairly flat sensorineural hearing loss, although it sloped down slightly.  Dr. J.D. explained that most noise exposure hearing losses result in predominately high frequency hearing loss.  A portion of the Veteran's loss was in the mid to low frequencies.  Dr. J.D. maintained that the Veteran "most likely" had some degree of noise induced hearing loss from his time in service.  Dr. J.D. reported that if he were provided induction and separation audiograms then he could be "more emphatic" as to the cause and effect of the noise exposure while in the service.  Dr. J.D. concluded that the Veteran's hearing loss could be explained by his age, diabetes, past history of smoking and hypertension as well as noise exposure, and that it was "very likely" that noise exposure caused at least a portion of the high frequency component of his loss, but he could not directly link all of the Veteran's hearing loss to service. 

Analysis

The July 2005 VA examiner found that the Veteran's audiometric test results were not consistent with noise induced hearing loss but rather revealed a hearing deficit that seemed more likely of genetic or metabolic in origin.  No hearing deficits were identified at the Veteran's enlistment examination.  The Veteran also reported on no history of hearing or ear complaints.  Thus, the Veteran is presumed to have been in sound condition upon entry into service with respect to his hearing.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  Service treatment records clearly document in-service complaints of ear problems, including hearing problems.  No hearing deficit was identified at the Veteran's separation examination but whisper tests are considered inadequate for identifying high frequency hearing loss according to the VA examiner.  The Veteran contends that he has had hearing loss since service which has progressively worsened over the years.  The Veteran's wife contends that she noticed the Veteran's hearing loss within one year of his discharge from service.  The Veteran and his wife are competent to report on symptoms such as problems with hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board finds the Veteran and his wife credible as there is no evidence to the contrary that the Veteran has experienced problems with his hearing since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, even though the VA examiner described the Veteran's hearing impairment as more likely of genetic or metabolic in origin, given the documented in-service complaints and the Veteran and his wife's credible reports, the evidence tends to show that the Veteran's hearing loss first manifested in service and has continued since service.  VAOPGCPREC 67-90.  

Dr. J.D. on the other hand found that a component of the Veteran's audiometric test results was "most likely" consistent with military noise induced hearing and that he could be "more emphatic" in his opinion if provided with service audiometric tests.  Service audiometric tests are unavailable.  Thus, Dr. J.D.'s opinion must stand as written.  The Veteran is not required to prove his service connection claim by a preponderance of the evidence; to deny the claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  The medical degree of probability Dr. J.D. set forth in his opinion that a component of the Veteran's hearing loss is related to military noise exposure is more than sufficient and not at all speculative in nature.  The medical opinion evidence need not be definitive of a causal relationship but rather only establish at least a 50 percent probability.  Additionally, although Dr. J.D.'s opinion is not based on a review of the claims file, he was otherwise "informed of the relevant facts" (documented in-service ear complaints, including hearing loss), and as noted above, the Board finds the Veteran and his wife credible in regard to their reports of continuity of symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There are two competing theories on the etiology of the Veteran's hearing loss.  The Board finds that the Veteran's bilateral hearing loss has been shown by competent evidence to be either hereditary first manifesting in service or etiologically related to military noise exposure.  Given the foregoing, the Board finds that service connection is warranted for all of the Veteran's bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


